        Case 4:18-cv-01060-YGR Document 273 Filed 09/30/20 Page 1 of 4




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JAY T. RAMSEY, Cal. Bar No. 273160
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone: 310.228.3700
   Facsimile: 310.228.3701
 5 E mail       jramsey@sheppardmullin.com
 6 Attorneys for Defendants
     FREEDOM FINANCIAL NETWORK,
 7 LLC, FREEDOM DEBT RELIEF, LLC,
     FLUENT, INC., and LEAD SCIENCE,
 8 LLC,
 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
12
     DANIEL BERMAN, STEPHANIE                          Case No. 4:18-cv-01060-YGR
13 HERNANDEZ, and ERICA RUSSELL,
                                                       NOTICE OF APPEAL AND
14                     Plaintiffs,                     REPRESENTATION STATEMENT
15            v.
                                                       Honorable Yvonne Gonzalez Rogers
16 FREEDOM FINANCIAL NETWORK
     LLC, FREEDOM DEBT RELIEF,
17 LLC, FLUENT, INC., and LEAD
     SCIENCE, LLC,
18
                       Defendants.
19
20 FREEDOM FINANCIAL NETWORK,
     LLC and FREEDOM DEBT RELIEF,
21 LLC,
22                     Third Party Plaintiffs,
23            v.
24 DOES 1 through 5 ,
25                     Third Party Defendants.
26
27
28

                                                                          Case No. 4:18-cv-01060-YGR
     SMRH:4815-6636-1036.1                       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
        Case 4:18-cv-01060-YGR Document 273 Filed 09/30/20 Page 2 of 4




 1                                  NOTICE OF APPEAL
 2            Notice is given that Defendants Freedom Financial Network, LLC, Freedom
 3 Debt Relief, LLC, Fluent, Inc., and Lead Science, LLC, hereby appeal to the United
 4 States Court of Appeals for the Ninth Circuit from the Order Denying Motion to
 5 Compel Arbitration (ECF 266) entered in this case on September 1, 2020. The
 6 complaint in this case was filed in the United States District Court for the Northern
 7 District of California on February 19, 2018. This is not a cross-appeal, and there
 8 have been no previous appeals in this case. The appellate docketing fee is being
 9 paid concurrently with the filing of this notice of appeal. The representation
10 statement follows this notice of appeal as required by Ninth Circuit Rule 3-2(b).
11
12 Dated: September 30, 2020        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
13
14
                                    By                    /s/ Jay T. Ramsey
15                                                       JAY T. RAMSEY
16                                                    Attorneys for Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-                  Case No. 4:18-cv-01060-YGR
     SMRH:4815-6636-1036.1                NOTICE OF APPEAL AND REPRESENTATION STATEMENT
        Case 4:18-cv-01060-YGR Document 273 Filed 09/30/20 Page 3 of 4




 1                             REPRESENTATION STATEMENT
 2            Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rule 3-
 3 2(b), Defendants Freedom Financial Network, LLC, Freedom Debt Relief, LLC,
 4 Fluent, Inc., and Lead Science, LLC submit this representation statement. The
 5 following list identifies all parties to the action as well as their respective counsel and
 6 appropriate contact information.
 7
      Parties                               Counsel of Record
 8
      Daniel Berman                         Paronich Law, P.C.
 9    Stephanie Hernandez                   Anthony I. Paronich, anthony@paronichlaw.com
      Erica Russell                         350 Lincoln Street, Suite 2400
10                                          Hingham, MA 02043
11    Plaintiffs/Appellees                  Telephone: (617) 485-0018
                                            Facsimile: (617) 830-0327
12
                                            The Law Office of Matthew P. McCue
13
                                            Matthew Passi McCue, mmccue@massattorneys.net
14                                          1 South Avenue, Suite 3
                                            Natick, MA 01760
15                                          Telephone: (508) 655-1415
16
                                            Terrell Marshall Law Group PLLC
17                                          Beth E. Terrell, bterrell@terrellmarshall.com
                                            Jennifer Rust Murray, jmurray@terrellmarshall.com
18                                          936 North 34th Street, Suite 300
19                                          Seattle, WA 98103
                                            Telephone: (206) 816-6603
20                                          Facsimile: (206) 319-5450
21
                                            Broderick and Paronich, P.C.
22                                          Edward A. Broderick, ted@broderick-law.com
                                            99 High Street, Suite 304
23                                          Boston, MA 02110
24                                          Telephone: (617) 738-7080

25                                          Jon Bernhard Fougner, Jon@FougnerLaw.com
                                            600 California Street, 11th Floor
26
                                            San Francisco, CA 94108
27                                          Telephone: (434) 623-2843
                                            Facsimile: (206) 338-0783
28

                                                  -3-                  Case No. 4:18-cv-01060-YGR
     SMRH:4815-6636-1036.1                    NOTICE OF APPEAL AND REPRESENTATION STATEMENT
        Case 4:18-cv-01060-YGR Document 273 Filed 09/30/20 Page 4 of 4




 1    Freedom Financial Network, LLC   Sheppard Mullin Richter & Hampton LLP
      Freedom Debt Relief, LLC         Jay T. Ramsey, jramsey@sheppardmullin.com
 2    Fluent, Inc.                     1901 Avenue of the Stars, Suite 1600
 3    Lead Science, LLC                Los Angeles, CA 90035
                                       Telephone: 310-228-2259
 4    Defendants/Appellants            Facsimile: 310-228-3701
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -4-                  Case No. 4:18-cv-01060-YGR
     SMRH:4815-6636-1036.1              NOTICE OF APPEAL AND REPRESENTATION STATEMENT
